Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 9, Applicant contends Deacon appears to show a buttress positioned radially outward of the optic edge (rather than a gusset which at least partially overlaps with at least one of the anterior or posterior surfaces).  Initially, Examiner notes the gusset is broadly claimed and Examiner interprets the structure to refer to a reinforced region.  Deacon discloses a reinforced region and the gusset is the material shown in Figure 3 at 30/28/51 (which extends radially inward of radius, Ro).  Applicant has not shown how the claims structurally differentiate from the structure cited in Deacon.
Regarding claim 14, Examiner maintains the optic edge may be considered the inward edge of Figure 1.
Regarding the 103 rejection of claims 5,7,8,13, and 17 Applicant merely states it would not have been obvious to arrive at the claimed diameters and volumes.  However, Applicant’s disclosure and Deacon’s disclosure both describe suitable ranges of optic diameters, optic center thickness and optic edge thickness which substantially overlap. Furthermore, Applicant claims a wide range of volumes which vary by a substantial range.  Examiner maintains Applicant has not shown non-obviousness of arriving at the claimed volumes.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Deacon et al. USPUB 20050125056 (“Deacon”).
Regarding claims 1 and 9 Deacon discloses an IOL comprising an optic having anterior and posterior surfaces surrounded by optic edge and plurality of haptics 32 attached to the optic at a gusset (Figure 3, region at 30,28,51).  Examiner considers the gusset to comprise the anterior material which overlaps an anterior surface of the optic (as well as a posterior surface of the optic since the posterior surface extends further radially).
Regarding claims 2-3, Figure 3 shows the gusset increases in thickness from region 30 to region 51.
Regarding claims 4 and 12, a radially innermost edge of the gusset may be at least 2.75mm from the center since the optic diameter may be between 4 to 7mm or more (paragraph 0029).
Regarding claim 6, optic edge thickness is between 0.05 and 0.3mm (paragraph 0036).
Regarding claim 10, see Figures 1 and 3.
Regarding claim 11, see Figures 1-3.
Regarding claim 14, the gusset may be considered a ring structure surrounding the optic edge as shown in Figure 1.  Figure 3 shows the optic edge thickness at 30 being less than the ring thickness at 28/20/51.
Regarding claim 15, step 39 is between posterior optic edge and the ring structure.
Regarding claim 16, the haptic optic junction increases from region 30 to 51 (Figure 3).
Regarding claim 18, see paragraphs 0035-0036. 
Regarding claim 19, Deacon discloses the peripheral region 13 being more rigid (paragraphs 0030,0037,0038).
Regarding claim 20, see paragraph 0030.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5,7,8,13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deacon.
Regarding claims 5,7,8,13 and 17, Deacon discloses the diameter of the optic being 6-8mm (paragraph 0029) but lacks the express disclosure of the total volume of the IOL being between 14 to 48 mm^3, 19 to 48 mm^3, 23 to 30 mm^3 or 35-48 mm^3.  Deacon teaches the IOL may selectively have an optical power between +2 to +50 Diopters or more, may include a variety of different materials, and may have a wide range of thicknesses and diameters and forms 0029,0031,0034-0037.  
It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the prior art and Applicant’s IOLs have similar shapes, materials, dimensions and optical properties and therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to provide the Deacon IOL with a total volume in the range of 14 to 48 mm^3, 19 to 48 mm^3, 23 to 30 mm^3 or 35-48 mm^3 in order to provide an appropriately sized IOL with an optical power as needed for a particular patient.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774